DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,7,11,12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smashey et al. in U.S. Patent Application Publication No. 2003/0075587 A1 in view of Lange et al. in U.S. Patent Application Publication No. 2007/0084047 and Das et al. in U.S. Patent Application Publication No. 2003/0074096. Smashey et al. disclose a method comprising: removing a casting defect (see paragraphs 4 and 9) from a component manufactured of a base alloy (nickel, see paragraph 9) to form a cavity that extends into the component from a surface of the component and filling with powder (see paragraph 30). Lange et al. teach applying layer by layer of powder into a damaged section, with selective laser sintering (see paragraph 25) or selective laser melting (see paragraph 26). Regarding claim 12, it is considered that the location of the damaged section 11 (see Fig. 3 and paragraph 32) in Lange et al. is in the mid-turbine frame. Das et al. teach using rounded deposits (see paragraph 26) that is considered to be circular. It would have been obvious to adapt Samshey et al. in view of Lange et al. and Das et al. to provide this as the shape of the deposit is a matter of design choice. See MPEP 21411. “when considering obviousness of a combination of known elements, the operative question is thus “ whether the improvement is more than the predictable use of the prior elements according to theirs established functions.” as stated in KSR. See MPEP Section 2144.04 IV B: In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent evidence that the particular configuration of the claimed container was significant.). It is considered since the instant application does not state any particular advantage for the shape of the circular cross-sectional geometry of the laser powder deposition spots since this is not described in the specification, but only shown in figure 10 of the instant application.

Claims 3, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Smashey et al. in view of Lange et al. and Das et al. as applied to claim 2 above, and further in view of Benoit et al. in U.S. Patent No. 5,603,603.Benoit et al. teach applying a abrasive tip coating to a tip of a blade by electrodeposition (see column 5,lines 63 to column 6, line 32) to protect the tip. It would have been obvious to adapt Smashey et al. in view of Lange et al., Das et al. and Benoit et al. to provide this to protect the base alloy cap.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smashey et al. in view of Lange et al. and Das et al. and Benoit et al. as applied to claim 4 above, and further in view of Sherlock et al. in U.S. Patent Application Publication No. 2007/0077143. Sherlock et al. teach in claim 5 on page 2 atip cap with a thickness of 0.030 inches to about 0.030 inches, that includes the instant claimed range of about 0.010 inches thick. It would have been obvious to adapt Smashey et al. in view of Lange et al., Das et al., Benoit et al. and Sherlock et al. to provide this as a known tip cap thickness, absent evidence of unexpected results.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Smashey et al. in view of Lange et al. and Das et al. as applied to claim 7 above, and further in view of Maly et al. in U.S. Patent Application Publication No. 2012/0251840. Maly et al. teach high gamma prime nickel based alloy (see paragraph 2) that is cast (see last sentence of paragraph 2) that during operation is subject to damage during wear of wear and cracks (see paragraph 3). It would have been obvious to adapt Smashey et al. in view of Lange et al., Das et al. and Maly et al. to provide this to repair components made of high gamma prime nickel based alloy.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Smashey et al. in view of Lange et al. and Das et al. as applied to claim 7 above, and further in view of Schnell et al. in U.S. Patent Application Publication No. 2008/0017694. Schnell et al. teach polycrystalline cast nickel based superalloys have defects during manufacture (that is considered to be during casting) (see paragraph 2). It would have been obvious to adapt Smashey et al. in view of Lange et al., Das et al. and Schnell et al. to provide this to repair components made of polycrystalline cast nickel base superalloy.

Response to Arguments
Applicant’s arguments filed 28 January 2022 have been fully considered but they are not persuasive.  Applicant argues that “if the method of Smashey was modified to provide its deposited filler material with circular cross-sectional geometries as alleged in the Office Action, then deposited filler material would no longer have the same grain structure/grain orientation as the casting being repaired.”.  This is not persuasive since the grain structure does not solely depend upon the powder shape.  Szwedowicz et al. in U.S. Patent Application Publication No. 2013/0108460 discloses that while arbitrary approaches such as different sizes of the metal powder applied to the process effects the grain sizes (see paragraph 76), it is possible to control the desired grain size (see paragraph 69) and an arbitrary position (see paragraph 63) and therefore orientation by controlling the process parameters, therefore changing the grain size is possible for Smashey et al. while still achieving the same grain structure/grain orientation.  The further arguments of the rejections of claims 2-9,11 and  12 do not present any other argument.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Allowable Subject Matter
Claims 14-20 are allowed.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kurz et al. in U.S. Patent No. 6,024,792 discloses dendritic crystalline regions (see Fig. 2A and Fig. 2B).  Arjakine et al. in U.S. Patent Application Publication No. 2012/0267347 discloses welding filler material into the heat input zone.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761